Exhibit PUBLIC STORAGE ARTICLES OF AMENDMENT AND RESTATEMENT OF DECLARATION OF TRUST FIRST: Public Storage, a Maryland real estate investment trust (the “Trust”) formed under the Maryland REIT Law, desires to amend and restate its declaration of trust (as so amended and restated, the “Declaration of Trust”). SECOND: The following provisions are all the provisions of the Declaration of Trust as hereby amended and restated: ARTICLE I FORMATION The Trust is a real estate investment trust within the meaning of the Maryland REIT Law.
